 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 288 International Association of Machinists and Aer
o-space Workers District Lodge 160, Local Lodge 
289 and
 SSA Marine, Inc. and International 
Longshore and Warehouse Union.
  Case 19
ŒCDŒ502 December 
15, 2010
 DECISION AND DETERMI
NATION OF DISPUTE
 BY CHAIRMAN 
LIEB
MAN AND 
MEMBERS 
BECKER
 AND 
PEARCE
 On January 22, 2010, the two sitting members of the 
Board issued a Decision and Dete
rmination of Dispute in 
this pr
oceeding, which is reported at 355 NLRB 
23.1  On 
June 17, 2010, the United States Supreme Court i
ssued 
its 
decision in 
New Process Steel, L.P. v. NLRB
, 130 
S.Ct. 2635, holding that under Se
ction 3(b) of the Act, in 
order to exercise the delegated autho
rity of the Board, a 
delegee group of at least three members must be mai
n-tained.   On October 15, 2010, SSA Mar
ine, Inc. (the 
Employer) filed a request with the Board for exp
edited 
reconsider
ation of the case by a panel of at least three 
members.
2 1 Effective midnight December 28, 2007, Mem
bers Liebman, 
Schaumber, Ki
rsanow, and Walsh delegated to Members Liebman, 
Schaumber, and Kirsanow, as a three
-member group, all of the powers 
of the National Labor Relations Board in a
nticipation of the expiration 
of the terms of Members Kirsanow and Wals
h on Dece
mber 31, 2007.  
Thereafter, pursuant to this delegation, the two sitting members issued 
decisions and orders in unfair labor pra
ctice and representation cases.
 2 By letter to the Board dated October 18, 2010, the International 
Association of Machi
nists (the IAM) objected to the Employer
™s re-quest for expedited reco
nsideration, characterizing it as an 
ﬁattempt to 
submit further briefing to the Board on the merits of the underlying 
10(k) dispute.
ﬂ  Specifically, the IAM objected to the Employer
™s pu
r-The National Labor Relations Board has del
egated its 
authority in this procee
ding to a three
-member panel.
 The Board ha
s decided that employees repr
esented by 
the International Longshore and Warehouse Union are 
ent
itled to perform the work in dispute for the reasons 
stated in the d
ecision reported at 355 NLRB 
23 (2010), 
which is incorp
orated here by reference.
 DETERMINATIO
N OF DISPUTE
 The National Labor Relations Board makes the follo
w-ing Determination of Di
spute.
 1.  Employees of SSA Marine, represented by the I
n-ternational Longshore and Warehouse Union, are entitled 
to perform maintenance and repair work on SSA M
a-rine
™s stevedoring and terminal service power equi
pment 
while it is present at Terminal 91 in Seattle, Was
hington.
 2.  International Association of Machinists and Aer
o-space Workers District Lodge 160, Local Lodge 289 is 

not entitled by means pr
oscribed by Section 
8(b)(4)(D) 
of the Act to force the Employer to assign the disputed 
work to workers represented by it.
 3.  Within 14 days from this date, International Ass
o-ciation of Machinists and Aerospace Workers Di
strict 
Lodge 160, Local Lodge 289 shall notify the R
egional 
Director for Region 19 in writing whether it will refrain 
from forcing the Employer, by means proscribed by Se
c-tion 8(b)(4)(D), to assign the disputed work in a manner 
inconsistent with this determination.
 ported failure to 
ﬁlimit its letter to a simple request[ ] for an expedited 
ruling.
ﬂ  In resolving this jurisdictional dispute, we rely solely on the 
10(k) record that is properly before the Board, which includes the hea
r-ing officer
™s report, hearing tra
nscript, exhibits, and posthearing briefs.  
See Board Rules and Regulations Sec. 101.35.
  356 NLRB No. 54
                                                                                                                                